UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA, ex re/.
MARK J. O’>CONNOR and SARA F.
LEIBMAN

Plaintiffs,
Civil Action No. 20-cv-2070 (TSC)

Vv.

UNITED STATES CELLULAR
CORPORATION, ef al.,

Defendants.

 

 

APPENDIX

Figure 1 — Ownership Structure of Advantage Spectrum, L.P. as claimed by Defendants

Sole
William Vail Allison Cryor Shareholder King Street Telephone and Data
DiNardo Wireless, Inc. Systems, Inc.

100% 100% G.P, 84.26%
¥ ¥

United States
Cellular Corporation

100%

   

 

 

 

 

 
  

  
   
    
      
 
  

Sunshine Spectrum,
Inc.

King Street
Wireless, L.P.

 

  

Frequency
Advantage, L.P.

USSC Wireless
Investment, Inc.

G.P. L.P.
10% Equity S0% Equity

Advantage
Spectrum, L.P.
Applicant

Page 1 of 2
Figure 2 — Ownership Structure of Advantage Spectrum, L.P. as alleged by Relators

William Vail

 

100%

 

Sunshine Spectrum,
Inc.

Frequency Alleged de
Advantage, L.P. facto
manager
1757
No Actual
Control

  

Allison Cryor

 
 
 
 
 
 
 
 
 
    
 
    
 
     
  
 
   

100%

Nonesuch,

Page 2 of 2

DiNardo

 

Advantage
Spectrum, L.P.

Applicant

Sole

Shareholder

King Street
Wireless, Inc.

Alleged
control

q7 66-95
—

ze

 
     

 

a

Telephone and Data

Systems, Inc.

 

84.26%

 

United States
Cellular Corporation

 

100%

 

USSC Wireless
Investment, Inc.

 

Alleged
control
752

 

King Street
Wireless, L.P.